IN THE SUPREME COURT OF
               CALIFORNIA

                ANGIE CHRISTENSEN,
                Plaintiff and Respondent,
                            v.
       WILL LIGHTBOURNE, as Director, etc., et al.,
               Defendants and Appellants.

                           S245395

            First Appellate District, Division Two
                          A144254

        San Francisco City and County Superior Court
                       CFP-12-512070



                         July 8, 2019

Justice Liu authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Chin, Corrigan, Cuéllar,
Kruger, and Groban concurred.
             CHRISTENSEN v. LIGHTBOURNE
                           S245395


                Opinion of the Court by Liu, J.


      We granted review to decide whether a household
member’s income that is used to pay child support for a child
living in another household counts as income “reasonably
anticipated” to be “received” by the paying household within the
meaning of Welfare and Institutions Code section 11265.2 for
purposes of determining eligibility for state welfare benefits.
The California Department of Social Services determined that it
does, and we conclude that its determination was reasonable
and therefore valid. We must also decide whether the policy of
the California Department of Social Services treating court-
ordered child support as “income” violates Welfare and
Institutions Code section 11005.5 by counting the same funds as
income twice: once to the paying household and once to the
receiving household. We conclude that it does not. Accordingly,
we affirm the judgment of the Court of Appeal.
                               I.
      We begin with an overview of the relevant federal and
state statutes governing the provision of cash assistance to
needy households and then describe the dispute in this case.
                              A.
     For many years, the federal Assistance to Family with
Dependent Children (AFDC) program provided cash aid to
needy families. (42 U.S.C. § 601, as in effect before Aug. 22,
1996; Sneed v. Saenz (2004) 120 Cal.App.4th 1220, 1229


                               1
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


(Sneed).) “The AFDC program [wa]s one of three major
categorical public assistance programs established by the Social
Security Act of 1935.” (King v. Smith (1968) 392 U.S. 309, 313.)
AFDC provided states with federal funds “on a matching funds
basis to aid the ‘needy child . . . who has been deprived of
parental support or care by reason of the death, continued
absence from the home, or physical or mental incapacity of a
parent, and who is living with’ any of the several listed
relatives.” (Van Lare v. Hurley (1975) 421 U.S. 338, 340, quoting
former 42 U.S.C. § 606(a).) To qualify for federal funding under
the AFDC program, states were required to operate a program
consistent with the Social Security Act (42 U.S.C. § 301 et seq.).
(Townsend v. Swank (1971) 404 U.S. 282, 285–286.) Doing so
required state agencies to comply with federal requirements
governing how to calculate an individual’s income as well as
what sources of income should be “disregard[ed]” in calculating
income. (42 U.S.C. § 602(a) (1994).)
       In 1996, Congress enacted the Personal Responsibility and
Work Opportunity Reconciliation Act, which replaced the AFDC
program with a program called Temporary Aid to Needy
Families (TANF). (Pub.L. No. 104-193, 110 Stat. 2105; Sneed,
supra, 120 Cal.App.4th at p. 1231.) In place of AFDC’s system
of federal matching funds, TANF provides states with block
funding to distribute to poor families while requiring state plans
to “limit the receipt of aid to a specified number of months” and
“include certain elements such as requiring aid recipients to
engage in specified work activities.” (Sneed, at p. 1231, citing
42 U.S.C. §§ 607, 608.) Congress’s purpose in enacting TANF
was to “increase the flexibility of States” in operating programs
designed to “provide assistance to needy families so that
children may be cared for in their own homes or in the homes of


                                 2
                  CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


relatives” and to “end the dependence of needy parents on
government benefits by promoting job preparation, work, and
marriage.” (42 U.S.C. § 601(a).)
       To implement TANF, our Legislature undertook a
“comprehensive review and overhaul of [the state’s] welfare
system” and enacted the California Work Opportunity and
Responsibility to Kids (CalWORKs) program. (Sneed, supra,
120 Cal.App.4th at p. 1231.) The Legislature observed that
“[e]ach family unit has the right and responsibility to provide
for its own economic security by full participation in the work
force to the extent possible. Each family has the right and
responsibility to provide sufficient support and protection of its
children, to raise them according to its values and to provide
every opportunity for educational and social progress.” (Welf. &
Inst. Code, § 11205; all undesignated statutory references are to
this code.) CalWORKs implemented a new aid calculation
methodology designed to increase the work effort of aid
recipients and to encourage recipients to seek and obtain more
employment income. (Sneed, at p. 1232.)
       To qualify for CalWORKs, a household’s “reasonably
anticipated income, less exempt income,” must fall below the
“maximum aid payment” for a household (sometimes called an
“assistance unit”) of its size. (§ 11450.12, subd. (b); Cal. Dept. of
Social Services, Manual of Policy and Procedures § 44-207
(MPP).) The CalWORKs statute specifies that income is
“ ‘reasonably anticipated’ if the county is reasonably certain of
the amount of income and that the income will be received”
during the prospective, semiannual reporting period.
(§ 11265.2, subd. (b).) Eligible applicants receive a cash grant
equal to the difference between the family’s income and the
maximum aid payment. (§ 11450.)

                                  3
                CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


       The California Department of Social Services
(Department) is vested with “full power to supervise every phase
of the administration of public social services.” (§ 10600.) The
Department promulgates rules and standards for the
implementation of the statutes it enforces. These rules and
standards are adopted in compliance with the procedures,
including notice and comment requirements, set forth in the
California Administrative Procedure Act (Gov. Code § 11340 et
seq.), and they are published in the MPP. (§§ 10554, 11209; see
Smith v. Los Angeles County Bd. of Supervisors (2002)
104 Cal.App.4th 1104, 1109.) The Legislature also authorized
the Department to “implement, interpret, or make specific the
amendments to this division . . . by means of all-county letters
or similar instructions from the department until regulations
are adopted.” (§ 10606.2, subd. (a).) The interpretations of the
CalWORKs statute in the MPP and all-county letters “come[]
from authoritative legal and policymaking levels of the agency.”
(Sharon S. v. Superior Court (2003) 31 Cal.4th 417, 436 (Sharon
S.).)
      Eligibility determinations for CalWORKs aid are made by
county welfare departments in accordance with the
Department’s rules and regulations. (§§ 10800, 11209.) The
Department’s implementing regulations direct counties to
consider only income that the county is “reasonably certain that
the recipient will receive” during the six-month budgeting
period. (MPP § 44-101(c); see also MPP § 44-102.) From this
amount, counties subtract income deemed “exempt” by statute
or regulation. (§§ 11450.12, subd. (b), 11451.5; see MPP § 44-
111.) Under the AFDC program, a family could exempt from its
gross monthly income the first $30 of income and one-third of
each additional dollar of earned income. CalWORKs replaced


                                 4
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


the AFDC exemption with a new income disregard of the first
$225 of earned income or disability-based unearned income,
plus 50 percent of each additional dollar of gross earnings.
(§ 11451.5.) The greater income disregard under CalWORKs
permits individuals to earn more income than was possible
under the former AFDC program without risking a reduction in
aid or becoming ineligible for aid, thereby effectuating the
Legislature’s purpose of promoting work and achieving “the
greatest possible reduction of dependency.” (§ 11207.) The
CalWORKs statute does not specifically exempt any income that
is garnished from a recipient’s paycheck, nor does the statute’s
definition of income exclude debts that must immediately be
paid.
      Before the enactment of CalWORKs, a Department
regulation allowed counties, “in [d]etermining [n]et [i]ncome,” to
“deduct[]” from gross income “actual payments made in support
of a child or spouse not in the home, paid pursuant to a court
order.” (Cal. Dept. of Social Services, Manual Letter No. EAS-
92-02: Standards of Assistance Income, former MPP § 44-113.9
(Mar. 1, 1992) p. 480 (Manual Letter No. EAS-92-02).) On
October 14, 1997, two months after CalWORKs became law, the
Department published a new All County Letter providing
“counties with the instructions they requested for implementing
the new grant structure and aid payment provisions of
[Assembly Bill] 1542.” (Cal. Dept. of Social Services, All County
Letter No. 97-59: Implementation of Grant Structure and Aid
Payment Provisions (Oct. 14, 1997) p. 1 (All County Letter
No. 97–59).) In the letter, the Department concluded that the
CalWORKs statute “eliminate[ed] the existing income
disregards and replac[ed] them with new income disregards.”
(Id. at p. 3.) Among the income disregards that CalWORKs


                                 5
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


eliminated in favor of the new exemption of the first $225 of
income plus 50 percent of any remaining earned income was
“court-ordered child/spousal support paid by family members to
persons outside the home.” (Ibid.) Consistent with its
understanding of the changes in the law, the Department
repealed the regulation that provided a deduction from income
of court-ordered child support paid to a child not in the home.
(Manual Letter No. EAS-92-02, supra, at p. 480.) During the
rulemaking process, the Department explained that the former
child and spousal support disregards “that were allowed
previously under federal and state law have been replaced with
disregards of $225 of disability based unearned income and/or
earned income and then 50% of the remaining earned income as
set forth in Welfare and Institutions Code Section 11451.5.”
(Cal. Dept. of Social Services, internal rulemaking file for
CalWORKs Grant Structure and Aid Payment Regulations,
Agency ORD No. 0498-11, Final Statement of Reasons for
rulemaking under Assem. Bill 1542 (Stats. 1997, ch. 270) p. 10.)
The Department has maintained this position for over 20 years.
                                 B.
      Angie Christensen (Christensen) lived with her husband,
Bruce, their three children, and her three children from a prior
marriage. She was ineligible for CalWORKs aid because she
was receiving Supplemental Security Income benefits. (§ 11203,
subd. (a).) Her three children with Bruce were ineligible for aid
under the former “Maximum Family Grant Rule” statute, which
provided that “the number of needy persons in the same family
shall not be increased for any child born into a family that has
received aid under this chapter continuously for the 10 months
prior to the birth of the child.” (Former § 11450.04, subd. (a),
added Stats. 1994, ch. 196, § 1 and repealed Jan. 1, 2017, by

                                 6
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


Stats. 2016, ch. 25, § 18.) Bruce had three other children who
did not live in the home and to whom he paid child support: one
who received CalWORKs aid and lived with the child’s mother,
one who was an adult for whom child support was being paid for
arrearages, and one who was not receiving CalWORKs aid.
Bruce was employed part time and also received unemployment
insurance benefits. Child support payments were garnished
from Bruce’s income to support his three noncustodial children.
      In October 2010, Christensen applied for CalWORKs aid
to support herself and her family. San Mateo County concluded
that her assistance unit for the purposes of calculating
CalWORKs aid consisted of four people:               Bruce plus
Christensen’s three children from her prior marriage. The
county denied Christensen’s application because her
household’s non-exempt income, including the amount deducted
from Bruce’s paychecks for child support for his noncustodial
children, exceeded the maximum aid payment of $828 per
month for a family of four. Had the garnished child support been
excluded from Bruce’s income, Christensen would have been
eligible to receive CalWORKs aid.
      Christensen requested an administrative hearing,
arguing that the amounts garnished from her husband’s wages
and unemployment benefits as child support “could not be
considered as ‘reasonably anticipated to be received’ and
therefore should not be counted in either the eligibility or grant
determination process.” The administrative law judge agreed
and instructed the county to recompute the family’s eligibility
for CalWORKs aid, omitting those amounts from Bruce’s
income.




                                 7
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


      The Director of the California Department of Social
Services reversed and denied Christensen’s claim. The Director
reasoned that “no regulation . . . exempts child support
payments paid by or garnished from an [assistance unit]
member’s earned or unearned income.” Citing to All County
Letter No. 97-59, the Director concluded that “the child support
payments garnished from the claimant’s husband’s earned
income and [unemployment insurance benefits] was correctly
included as nonexempt available income in determining [the
assistance unit’s] eligibility for CalWORKs benefits.”
      Christensen filed a combined petition for writ of mandate
and administrative mandamus (Code Civ. Proc. §§ 1085, 1094.5)
as well as a complaint for declaratory relief in the superior court.
The court ruled that the Department’s policy of counting court-
ordered child support payments as available income of
CalWORKs applicants was contrary to the Department’s own
definition of income, which required that income be “currently
available” to needy members of the family, and contravened
section 11005.5 because it resulted in double-counting of aid.
Accordingly, the court issued a writ of administrative mandate
and declared the Department’s policy invalid. The court denied
the writ of mandate, and Christensen did not appeal that ruling.
      The Court of Appeal reversed. It observed that “the
CalWORKs statutes and regulations do not specifically
prescribe how to treat child support paid by a noncustodial
parent in determining the nonexempt income of the paying
parent’s assistance unit.” (Christensen v. Lightbourne (2017)
15 Cal.App.5th 1239, 1252 (Christensen).) The court concluded
that under Yamaha Corp. of America v. State Board of
Equalization (1998) 19 Cal.4th 1 (Yamaha), the Department’s
interpretation of the law, which it has consistently maintained

                                  8
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


over the 20 years since the inception of the CalWORKs program,
was entitled to “great weight.” (Christensen, at p. 1252.)
Specifically, the court concluded that the Department’s
interpretation of “ ‘reasonably anticipated’ ” income as “gross
income before any potential exemptions or deductions are
subtracted” was “reasonable and worthy of deference” in light of
the statute’s legislative history. (Id. at p. 1255.) The court
rejected Christensen’s argument that because court-ordered
child support paid by a noncustodial parent is not “ ‘available’ ”
to meet the needs of the paying household, it must be excluded
from the paying household’s income. (Id. at p. 1256.)
      The Court of Appeal also rejected Christensen’s argument
that the Department’s policy of counting garnished child
support as income resulted in double-counting of income in
violation of section 11005.5.         The court observed that
“Christensen does not claim that any family’s CalWORKs cash
aid is being considered to deny another person or family
CalWORKs aid.” (Christensen, supra, 15 Cal.App.5th at
p. 1258.) And the court explained that “child support paid to
benefit a child living in a family receiving CalWORKs aid is not
generally counted as income to that child’s family” because, with
exceptions not applicable here, “[f]ederal and state law require
that CalWORKs applicants assign their rights to any child
support payments to the county and state in order to receive
CalWORKs aid.” (Id. at p. 1259.)
     We granted review.
                                II.
      The issue here is the validity of the Department’s
interpretation of the CalWORKs statutes. We review questions
of statutory interpretation de novo. (Reid v. Google, Inc. (2010)


                                 9
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


50 Cal.4th 512, 527.)             “Deference to administrative
interpretations always is ‘situational’ and depends on ‘a complex
of factors’ [citation], but where the agency has special expertise
and its decision is carefully considered by senior agency officials,
that decision is entitled to correspondingly greater weight.”
(Sharon S., supra, 31 Cal.4th at p. 436.) Where an agency’s
action is “quasi-legislative” or “the substantive product of a
delegated legislative power conferred on the agency,” the scope
of our review is “limited to determining whether the regulation
(1) is ‘within the scope of the authority conferred’ [citation] and
(2) is ‘reasonably necessary to effectuate the purpose of the
statute’ [citation].” (Yamaha, supra, 19 Cal.4th at pp. 8, 11.) By
contrast, where an agency’s action is interpretive or merely
“represents the agency’s view of the statute’s legal meaning and
effect,” the agency’s “interpretation of the meaning and legal
effect of a statute is entitled to consideration and respect,” but
“commands a commensurably lesser degree of judicial
deference.” (Id. at pp. 7, 11.)
      Although the classification of an agency’s action as quasi-
legislative or interpretive often guides our analysis, we have
observed that “some rules defy easy categorization.” (Assn. of
Cal. Ins. Cos. v. Jones (2017) 2 Cal.5th 376, 397.) At times, it is
“helpful . . . to imagine ‘quasi-legislative’ and ‘interpretive’ as
the outer boundaries of a continuum measuring the breadth of
the authority delegated by the Legislature. [Citation.] Thus, in
certain circumstances, a regulation may have both quasi-
legislative and interpretive characteristics — ‘as when an
administrative agency exercises a legislatively delegated power
to interpret key statutory terms.’ ” (Id. at p. 397.)




                                  10
                  CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


                                  A.
       Section 11451.5 directs the Department to calculate “the
income of the family” for the purposes of determining
CalWORKs eligibility by calculating the sum of the applicant
family’s “earned income,” meaning “gross income received as
wages, salary, employer-provided sick leave benefits,
commissions, or profits from activities such as a business
enterprise or farming in which the recipient is engaged as a self-
employed individual or as an employee,” disability-based
unearned income such as disability insurance benefits, and the
family’s “unearned income,” which is any income that does not
fall within the meaning of “earned” or “[d]isability-based
unearned” income.            (§ 11451.5, subds. (a), (b)(1)–(3).)
CalWORKs aid is to be calculated as follows: “In determining
the amount of aid paid . . . , the family’s income, exclusive of any
amounts considered exempt as income . . . , determined for the
prospective semiannual period . . . , and then calculated
pursuant to Section 11451.5, shall be deducted from the sum
specified in [a table provided in the statute], as adjusted for cost-
of-living increases . . . . In no case shall the amount of aid paid
for each month exceed the sum specified” in a table provided in
the statute. (§ 11450, subd. (a)(1)(A).)
      The CalWORKs statute excludes from income the first
$225 of income plus 50 percent of each additional dollar of gross
earnings. (§ 11451.5.) The statute further provides that
“[e]xcept as otherwise provided in this part, . . . ‘income’ shall be
deemed to be the same as applied under the Aid to Families with
Dependent Children [AFDC] program on August 21, 1996,” with
several additional exemptions for income that is “received too
infrequently to be reasonably anticipated,” for income “from
college work-study programs,” and for academic or

                                  11
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


extracurricular awards or scholarships. (§ 11157, subd. (b).)
Court-ordered child support is not among these statutory
exemptions from income.          The Department repealed its
regulation providing for a deduction for “actual payments made
in support of a child . . . not in the home” (Manual Letter No.
EAS-92-02, supra, at p. 480), and its Manual of Policies and
Procedures now specifies that “[p]ayments which do not fall
within the limitations specified in the foregoing subsections,
represent nonexempt income to be considered in determining
the recipient’s grant” (MPP § 44-111.5).
       Christensen argues that the funds used to pay Bruce’s
child support obligations cannot constitute “income” to her
household because her family can never actually receive or
benefit from those funds, and therefore the funds are not
“reasonably anticipated” to be “received” within the meaning of
section 11265.2. Because the money used to pay child support
is not actually available to her household, Christensen contends,
that money cannot be counted as part of “the family’s income”
for purposes of calculating CalWORKs aid.              (§ 11450,
subd. (a)(1)(A).) We find this argument unpersuasive.
      In Heckler v. Turner (1985) 470 U.S. 184 (Heckler), the
high court explained that the principle of actual availability
“traces its origins to congressional consideration of the 1939
amendments” to the Social Security Act, during which
legislators expressed concern that state agencies might assume
financial assistance from potential sources (e.g., a recipient’s
children) who might not actually contribute. (Heckler, at p. 200.)
The requirement that income be actually available prohibits
states from “conjuring fictional sources of income and resources
by imputing financial support from persons who have no
obligation to furnish it or by overvaluing assets in a manner that

                                 12
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


attributes nonexistent resources to recipients.” (Ibid.) This
policy was endorsed by federal agencies administering the
former AFDC program. (Id. at pp. 200–201.)
       We recognized a comparable principle in Cooper v. Swoap
(1974) 11 Cal.3d 856 (Cooper), where we held that treating
“ ‘noncash economic benefits,’ ” such as shared housing, as
“ ‘income’ ” under the former AFDC program was invalid. (Id.
at p. 859.) We explained that “under the governing provisions
of the federal Social Security Act only a recipient’s actual
available income may be deducted from his basic welfare
benefit; arbitrary or constructive ‘presumptions’ of income are
not permissible.” (Id. at p. 870; see Waits v. Swoap (1974)
11 Cal.3d 887, 894–895 (Waits) [only the “ ‘actual value of
housing and utility benefits received could possibly constitute
income to the recipient’ ” (citing Cooper, at p. 870)]; Mooney v.
Pickett (1971) 4 Cal.3d 669, 680 [concluding that a county
regulation denying general assistance to “employable” single
men was invalid because “theoretical employability is a barren
resource; it is inedible; it provides neither shelter nor any other
necessity of life”].)
      The agency in Cooper and Waits assigned “a fictional
value” to benefits received by a recipient rather than attempting
to measure the “actual value of the benefits received.” (Cooper,
supra, 11 Cal.3d at p. 870; Waits, supra, 11 Cal.3d at p. 890.)
Here, by contrast, the child support payments garnished from
Bruce’s income were not “fictional,” “theoretical,” or merely
“ ‘imputed.’ ” (Heckler, supra, 470 U.S. at p. 200; Cooper, supra,
11 Cal.3d at p. 870; Mooney, supra, 4 Cal.3d at p. 680.) Bruce
received actual income — his wages plus his unemployment
insurance benefits — from which child support payments were
deducted. The circumstances here do not involve “imputing

                                  13
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


financial support from persons who have no obligation to furnish
it or by overvaluing assets in a manner that attributes
nonexistent resources to recipients.” (Heckler, supra, 470 U.S.
at p. 200.)
      Furthermore, section 11265.2, subdivision (b), which
defines “ ‘reasonably anticipated’ ” income, is concerned not with
whether income is actually or only theoretically available, but
rather with an issue of timing, i.e., when income can be expected
to be received. Specifically, the statute provides that “income
shall be considered to be ‘reasonably anticipated’ if the county is
reasonably certain of the amount of income and that the income
will be received during the semiannual reporting period.”
(§ 11265.2, subd. (b).) This language was added to the
CalWORKs statute in 2002, when the Legislature replaced
counties’ eligibility determinations, which were previously
based on a monthly system, with a prospective budgeting
system.      Section 11265.2, subdivision (b) instructs the
Department to count as gross income the amounts that it can
expect an applicant will earn within a designated temporal
period. The text of this provision, understood in light of its
enactment history, does not set forth a requirement that funds
be actually available to the applicant household in order to count
as income.
          Christensen further argues that the CalWORKs scheme
did not displace the Department’s earlier regulation excluding
child support payments from income. She reads section 11157,
subdivision (b)’s directive that “[e]xcept as otherwise provided
. . . , ‘income’ shall be deemed to be the same as applied under
the [AFDC] program on August 21, 1996” to preserve the
Department’s former policy (under AFDC) of deducting child
support payments from income. In a related argument, amicus

                                  14
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


curiae Harriett Buhai Center for Family Law argues that the
Legislature’s decision to exempt a certain amount of earnings
from income when calculating CalWORKs aid (§ 11451.5) was
not intended to abrogate the Department’s “child support
allocation” policy under AFDC, which existed independently of
the earned income exemption revised by CalWORKs.
       Section 11451.5, subdivision (a), specifies that “for
purposes of subdivision (a) of section 11450” — that is, for
purposes of calculating CalWORKs aid — certain income shall
be treated as exempt, including the first $225 of earned income
or disability-based unearned income, plus 50 percent of each
additional dollar of gross earnings. As noted, subdivision (b) of
the same section defines earned income “[f]or the purposes of
this section” (i.e., for the purposes of section 11451.5) as “gross
income received as wages, salary, employer-provided sick leave
benefits, commissions, or profits from activities such as a
business enterprise or farming in which the recipient is engaged
as a self-employed individual or as an employee.” This
definition expressly applies to the determination of “the income
of the family” under section 11450 for the purposes of calculating
CalWORKs aid. Whatever aspects of the AFDC definition of
income were preserved by section 11157, subdivision (b), the
Legislature made clear in section 11451.5 that the definition of
income and exemptions articulated in that section comprised a
new scheme for calculating CalWORKs aid. (See § 11157,
subd. (b) [retaining AFDC’s definition of income “[e]xcept as
otherwise provided” (italics added)].)
     Furthermore, the Department’s former policy treated the
sums used to pay child support as part of the gross income of the
noncustodial parent, subject to an income deduction. (See MPP,
former §§ 44-113.9, 44-113.24, 44-113.241; see also Cal. Dept. of

                                  15
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


Social Services, MPP, former § 44-113.242, eff. July 1, 1968
[providing that a “[d]eduction is made from income for” “support
payments actually made to or for his dependents living
elsewhere”].) Amicus’s labeling of child support under the
former policy as an “allocation” rather than an “exemption”
appears inaccurate and in any event has no bearing on the
meaning of the statutory text, which indicates that the
definition of income and exemptions in section 11451.5
comprehensively replaced the former system of exemptions and
deductions.
      In sum, nothing in the text of the CalWORKs statute
exempts or excludes funds used to pay child support from the
definition of income. And the statute does not indicate that the
Legislature intended to preserve the Department’s prior policy
of deducting such payments from income.
                                  B.
      Christensen’s principal argument is that including child
support paid by a noncustodial parent as part of the paying
household’s income “thwarts the primary purpose of both
CalWORKs and child support.” California’s child support
guideline “takes into account each parent’s actual income and
level of responsibility for the children,” with the goal of placing
“the interests of children as the state’s top priority.” (Fam. Code,
§ 4053, subds. (c), (e).) The aim of the CalWORKs program is
similarly to allow families “to provide sufficient support and
protection of [their] children.”        (§ 11205.)     According to
Christensen, counting money paid under the child support
scheme as income to the paying family under CalWORKs,
thereby rendering children in the paying family ineligible for




                                  16
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


CalWORKs aid, risks undermining the programs’ shared goals
of supporting and prioritizing all children.
       Christensen further argues that counting child support as
income could create a perverse incentive for families like
Christensen’s to live separately in order to obtain the
CalWORKs aid they need to support their children. (See Amicus
Br. of Alliance for Children’s Rights at p. 12 [“Requiring parents
to choose between feeding their children and living together as
a family simply cannot be part of a system designed to protect
an institution that the Legislature declared is ‘of fundamental
importance to society in nurturing its members, passing on
values, averting potential social problems, and providing the
secure structure in which citizens live out their
lives . . . .’ ” (citing § 11205)]; McCormick v. County of Alameda
(2011) 193 Cal.App.4th 201, 218 [forcing families to live
separately to preserve eligibility for CalWORKs “cannot be
deemed to have been authorized by the Legislature”].) Counting
child support as income for determining CalWORKs eligibility
could have the additional effect of encouraging “deliberate
attempt[s] to avoid . . . support obligations” by reducing
earnings (In re Marriage of Ilas (1993) 12 Cal.App.4th 1630,
1638), thereby undermining the program’s express goal of
encouraging work efforts.
      Christensen’s arguments are not without force, and the
exclusion she urges may have merit as a matter of policy. But
the Legislature charged the Department with “full power to
supervise every phase of the administration of public social
services” (§ 10600), and this supervisory authority includes fact-
specific determinations of eligibility for aid and application of
the agency’s judgment about how best to effectuate the purposes
of the CalWORKs statute. (See 45 C.F.R. § 233.20(a)(3)(ii)(C)

                                 17
                  CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


[“States may have policies which provide for allocating an
individual’s income . . . for the support of other individuals living
in another household. Such other individuals are those who are
or could be claimed by the individual as dependents for
determining Federal personal income tax liability, or those he
or she is legally obligated to support.”].) The Legislature also
expressly authorized the Department to “implement, interpret,
or make specific” the provisions of the statute “by means of all-
county letters or similar instructions from the department until
regulations are adopted.” (§ 10606.2, subd. (a).) Pursuant to
this authority, the Department initially articulated its
determination that CalWORKs “amends the method of
determining net nonexempt income (NNI) in the grant
computation by eliminating the existing income disregards and
replacing them with new income disregards” in an All County
Letter. (See Yamaha, supra, 19 Cal.4th at p. 7 [an agency’s
statutory interpretation is entitled to respect “whether
embodied in a formal rule or less formal representation”].) In
its briefing and at oral argument, the Department asserted that
its decision that child support payments were no longer
deductible as income was “discretionary” in nature and designed
to “track the legislative intent” in enacting CalWORKs. We
understand the Department to argue that its decision was, at
least in part, an exercise of lawmaking authority delegated by
the Legislature to fill gaps in the statutory scheme. (Yamaha,
at pp. 10–11.)
      Given the lack of any indication in the statute compelling
or prohibiting the deduction of child support payments from
income, we agree that the Department’s decision to include child
support payments as income is properly characterized as quasi-
legislative. We must therefore decide whether the Department


                                  18
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


acted “within the scope of the authority conferred” and whether
its action was “ ‘reasonably necessary to effectuate the purpose
of the statute.’ ” (Yamaha, supra, 19 Cal.4th at p. 11.)
Christensen argues that the Department’s decision was not
reasonable because it conflicts with the Legislature’s overriding
policy goal of ensuring adequate support for all children. The
Department counters that its interpretation of the Legislature’s
intent in passing CalWORKs — specifically, its understanding
that the earned-income disregard was intended to encourage
work and to replace AFDC-era disregards with a simpler grant
calculation method in lieu of a patchwork of disregards — was
reasonable.
      We think the Department has the better argument. It is
a fair inference that, in enacting CalWORKs and its expanded
earned-income disregard, the Legislature sought a more
streamlined approach to grant calculation as a means of
improving the program’s administrability. Moreover, although
the elimination of the child support disregard might not directly
advance the Legislative purpose of encouraging families to work
more, it may operate to do so indirectly. For example, families
paying court-ordered child support whose earned income is
insufficient to make ends meet may ultimately decide to seek
more earned income. Thus, the replacement of the child-support
disregard with an earned-income disregard may function as an
incentive for families to increase their earned income.
      We therefore conclude the Department’s interpretation
was “reasonably necessary to implement the purpose of the
statute.” (Yamaha, supra, 19 Cal.4th at p. 11.) This is especially
so where the Legislature has “left untouched” the Department’s
interpretation of the statute, despite making other amendments
to the CalWORKs scheme over the years. (Sara M. v. Superior

                                 19
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


Court (2005) 36 Cal.4th 998, 1015; see, e.g., Sen. Bill No. 1041
(2011–2012 Reg. Sess.) [amending exemption amounts by
changing the calculation of eligibility for benefits]; Assem. Bill
No. 1233 (1999–2000 Reg. Sess.) [clarifying that on-the-job
training wages are not excluded from income].) The Legislature
considered restoring the child support disregard in 1999, but the
proposal was not enacted. (See Assem. Bill No. 1233 (1999–2000
Reg. Sess.) as introduced Feb. 26, 1999, § 6.) Indeed, the
legislative history of this failed proposal provides some support
for the Department’s view that CalWORKs eliminated the
previously      existing     child-support    disregard,    albeit
inadvertently. (See Assem. Com. on Appropriations, Analysis of
Assem. Bill No. 1233 (1999–2000 Reg. Sess.) as introduced Feb.
26, 1999 [“Prior to welfare reform, a family was entitled to
disregard from any countable income the amount of child or
spousal support paid to a person outside of the household . . . .
The author indicates this provision was inadvertently repealed
by the new disregard provision. The bill restores previous
law.”].)
      Christensen does not contend that the CalWORKs statute
must be construed to provide exclusions from income for
garnishments to pay other debts. Instead, she argues that
court-ordered child support obligations are distinguishable from
other debts because CalWORKs and child support obligations
“operate together to implement the legislative intent that all
children . . . receive sufficient support”; because child support is
a debt that has priority over debts owed to other creditors and
cannot be modified without the consent of the local child support
agency and the court (Fam. Code, §§ 4011, 4065); because child
support obligations cannot be discharged in bankruptcy (11
U.S.C. §§ 523, subds. (a)(5), (a)(15); 42 U.S.C. § 656); and


                                  20
                 CHRISTENSEN v. LIGHTBOURNE
                   Opinion of the Court by Liu, J.


because child support that is garnished for the benefit of
children living in a different household, unlike other types of
debt (e.g., car payments, furniture payments), does not even
incidentally benefit the children living in the payor’s household.
      We agree that the law in many ways treats child support
obligations differently from other debts. But we do not agree
that the conclusion to be drawn from this special treatment is
that the Department’s policy frustrates the statute’s purpose.
As discussed, no exclusion for child support appears in the
statute’s text. And although the absence of a statutory exclusion
may render some households ineligible for CalWORKs or reduce
the amount of aid, the Legislature in enacting CalWORKs
declared that “[e]ach family unit has the right and responsibility
to provide for its own economic security by full participation in
the work force to the extent possible.” (§ 11205.) The statute
makes clear that the Legislature sought not only to provide aid
to needy families but also to encourage greater work effort by
those families.
      In sum, we hold that the Department’s determination that
funds garnished to pay child support for the benefit of a child
living in another household are not exempt from the paying
household’s income for purposes of determining its eligibility for
or amount of CalWORKs aid was a reasonable exercise of its
delegated lawmaking authority and was therefore valid.
                                III.
     We now address Christensen’s argument that the
Department’s policy of counting garnished child support as
income to the paying household results in counting the same
income twice in violation of section 11005.5.



                                 21
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


      Section 11005.5 says: “All money paid to a recipient or
recipient group as aid is intended to help the recipient meet his
individual needs or, in the case of a recipient group, the needs of
the recipient group, and is not for the benefit of any other
person. Aid granted under [Part 3 of Division 9 of the Welfare
and Institutions Code, which now includes the CalWORKs
program] . . . to a recipient or recipient group and the income or
resources of such recipient or recipient group shall not be
considered in determining eligibility for or the amount of aid of
any other recipient or recipient group.” The Legislature enacted
this statute in 1973 “to insure that aid paid (1) is for the
individual needs of its recipient, (2) is not for the benefit of any
other person, and (3) shall not be viewed or treated as income
available to any other person. To treat one person’s aid as a
reason to deny eligibility or to reduce assistance to which
another is entitled amounts to defiance of the legislative
proscription.” (Rogers v. Detrich (1976) 58 Cal.App.3d 90, 101,
fn. omitted; see id. at pp. 99–101 [discussing history of section
11005.5]; id. at p. 101 [holding that Supplemental Security
Income received by one household member should not be
considered in calculating eligibility for General Assistance for
any other household member].)
      Christensen points to the second sentence of section
11005.5 and argues that the child support payment garnished
from Bruce’s “income or resources” is used to determine her
household’s CalWORKs aid eligibility as well as the receiving
family’s aid eligibility or amount. “Under the Department’s
policy,” Christensen contends, “the garnished child support
‘income’ received by the custodial family is ‘considered in
determining eligibility or the amount of aid’ to the paying
family, in violation of §11005.5.” According to Christensen, the


                                  22
                 CHRISTENSEN v. LIGHTBOURNE
                    Opinion of the Court by Liu, J.


policy “results in counting the same income twice” because the
same funds are “counted as available to the paying family when
the paying family applies for or receives CalWORKs” and
“counted as available to the receiving family when that family
also receives CalWORKs.”
      But    Christensen’s      “double    counting”    argument
misapprehends the character of the child support payment. As
the Attorney General explains, “there is a distinction between
the child support received by Bruce’s noncustodial child, and the
funds used to pay that support obligation.” The Attorney
General illustrates this distinction by observing that if one
CalWORKs recipient buys a car from another CalWORKs
recipient and agrees to pay monthly installments, it is not
double counting to treat the funds used by the buyer to make car
payments as the buyer’s income while treating the payments
received by the seller as the seller’s income. Similarly here, the
funds used to pay child support are counted as part of Bruce’s
income; as such, the funds are considered in determining
Christensen’s aid eligibility. The child support payment is an
expenditure by Bruce for the benefit of the receiving family; it is
considered in determining the receiving family’s aid eligibility.
(§ 11454.5, subd. (a)(3).) It is Bruce’s expenditure, not his
“income or resources” (§ 11005.5), that is considered in
determining the receiving family’s eligibility for aid. This does
not run afoul of section 11005.5. (Cf. Cervantez v. Sullivan (9th
Cir. 1992) 963 F.2d 229, 234, fn. 10 [rejecting plaintiffs’
argument that because garnished child support payments count
as income to the recipient for determining Supplemental
Security Income eligibility, they cannot also be counted as
income to the payor as “based on a flawed premise”; “[t]he
garnishment regulation does not count child support income to


                                  23
                CHRISTENSEN v. LIGHTBOURNE
                  Opinion of the Court by Liu, J.


the payor; it counts as income the funds used by the payor to
make the child support payments”].)
                               IV.
     We affirm the judgment of the Court of Appeal.


                                                      LIU, J.


We Concur:
CANTIL-SAKAUYE, C.J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                24
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Christensen v. Lightbourne
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 15 Cal.App.5th 1239
Rehearing Granted

__________________________________________________________________________________

Opinion No. S245395
Date Filed: July 8, 2019
__________________________________________________________________________________

Court: Superior
County: San Francisco
Judge: Ernest H. Goldsmith

__________________________________________________________________________________

Counsel:

Kamala D. Harris and Xavier Becerra, Attorneys General, Jonathan L. Wolff, Chief Assistant Attorney
General, Janill L. Richards, Principal Deputy State Solicitor General, Julie Weng-Gutierrez, Assistant
Attorney General, Geoffrey H. Wright, Associate Deputy State Solicitor General, Susan M. Carson,
Jennifer A. Bunshoft and Michael J. Mongan, Deputy Attorneys General, for Defendants and Appellants.

Legal Aid Society of San Mateo County, Hope G. Nakamura, Trinh Phan; Western Center on Law &
Poverty, Richard A. Rothschild, Alexander Prieto, Rebecca C. Miller; Legal Aid of Marin and Stephanie E.
Haffner for Plaintiff and Respondent.

Betty Nordwind, Patrick Lynch, David Ettinger and Rebecca Fischer for Harriett Buhai Center for Family
Law as Amicus Curiae on behalf of Plaintiff and Respondent.

Jennifer Braun, Angela Schwartz, Elise Weinberg, Nisha Kashyap, Rachel Stein; Remcho, Johansen &
Purcell and Robin B. Johansen for Alliance for Children’s Rights as Amicus Curiae on behalf of Plaintiff
and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Michael J. Mongan
Deputy Attorney General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
(415) 510-3377

Richard A. Rothschild
Western Center on Law & Poverty
3701 Wilshire Boulevard, Suite 208
Los Angeles, CA 90010
(213) 487-7211